DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/17/2021 has been considered by the Examiner.
Response to Preliminary Amendments/Status of Claims
Claims 1-15, filed on 06/17/2021, are under consideration.
Claim Interpretation
	The claimed hydrogenolysis is interpreted to also mean hydrodealkylation, as discussed in the instant specification and known in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransley (US 3,919,339, Figure), or Nacamuli et al. (US 5,877,374, Figure), or Abudawoud et al. (US 2018/0186710, Figure).
Each of these documents teaches fractionating/extracting an aromatic stream to remove methyl-substituted aromatics including xylenes, and passing the ethylbenzene or alkyl-branched aromatic to a hydrogenolysis/hydrodealkylation reaction zone to convert the C2+ alkyl aromatic (e.g. ethyl benzene) to a methyl-substituted aromatic to improve octane rating of said aromatics and to provide valuable products such as para-xylene. In all the documents, the separation of aromatics, such as para-xylene, from the aromatic feed is conducted as a part of the aromatic complex.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ransley (US 3,919,339), or Nacamuli et al. (US 5,877,374), or Abudawoud et al. (US 2018/0186710).
It is noted that no single reference suggested that claimed hydrogenolysis operating conditions. However, these conditions are assumed standard in the art and can be derived by routine experimentation in the absence of a showing of criticality.  In re Aller, USPQ 233 (CCPA 1955)—see MPEP 2144.05 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

/ALI Z FADHEL/              Primary Examiner, Art Unit 1772